Notice of Pre-AIA  or AIA  Status
REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is an Examiner’s statement of reason for allowance. 

Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found on pages 1-55 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, . . . the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The closest prior art Wang Xiaoling (U.S. PG Pub 2004/0266528 A1) which discloses a system/method for providing a one on one fighting game computer devices. However, Wang singularly or in combination fails to disclose the recited feature:
As per claims 1, 12 and 13 “Identify a trajectory continuously drawn on the touch panel display as input to select one or more first graphic forms of the plurality of the graphic forms; responsive to detecting an end of the input, control the touch panel display to erase the one or more first graphic forms in the identified trajectory; and control the touch panel display to display one or more new graphic forms together with remaining 

  Conclusion
5.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PIERRE E ELISCA whose telephone number is (571)272-6706.  The Examiner can normally be reached on Monday -Thursday; 6:30AM- 5:30PMPM, Monday - Thursday.  Hoteler.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Hu Kang can be reached on 571 270 1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PIERRE E ELISCA/Primary Examiner, Art Unit 3715